         Case 4:20-cv-00050-KGB Document 15 Filed 11/17/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

RICHARD HALL                                                                          PLAINTIFF

v.                                Case No. 4:20-cv-00050 KGB

MICROPORT ORTHOPEDICS, INC.                                                        DEFENDANT

                                            ORDER

       Before the Court is the parties’ joint stipulation of dismissal with prejudice (Dkt. No. 14).

The stipulation accords with the terms of Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

       For good cause shown, the Court adopts the stipulation of dismissal. The action is

dismissed with prejudice, and each party will bear its own costs and fees.

       It is so ordered this 17th day of November 2020.


                                                     ________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
